Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.  



Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
               Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include:  receiving a request for a web page/ in response to the request : receiving a first bid of a CPM payment model type for an ad slot from a first advertiser associated with an ad, receiving a second bid of a CPC payment model type for the ad slot from a second advertiser associated with a second ad, receiving a third bid of a CPA payment model type for the ad slot from a third advertiser associated with a third ad, converting the first /second/third bid to a common base corresponding to eCPTU to generate a first eCPTU corresponding to the first bid, a second eCPTU corresponding to the second bid and a third eCPTU corresponding to the third bid, wherein the common base of the first, second, third eCPTU enables comparison of the first, second, third eCPTU with increased ease; running an auction for an ad slot based on the first eCPTU, the second and third eCPTU, such that the auction is run using fine-granular user engagement time unit data not accounted for at by at least one of the CPM, CPC, CPA payment model; selecting the advertisement for presentation on the web page based on the auction/ transmitting the web page for presentation at the client device/ the web page being configured, when presented at the client device, to log event data indicative of user interaction with the web page to generate logged event data/receiving the logged event data/in response to receiving the logged data, processing the logged event data to determine a duration of exposure of the advertisement when the web page is presented/ in response to determining the duration of exposure of the ad, determining a level of performance of a guaranteed presentation amount associated with the ad/wherein determining the level of performance includes assigning a weight to the ad presentation to generate a weighted presentation, the weight being determined from the exposure duration, and aggregating the weighted presentation of the ad with prior weighted presentations of the ad to generate aggregated weighted presentations, each prior weighted presentation being defined by a prior presentation of the ad weighted by a prior exposure duration, the aggregated weighted presentations being compared against the guaranteed number of impressions to determine the level of performance of the guaranteed presentation amount/controlling online display advertising based on the level of performance. The claimed invention also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: ‘…determining the level of performance includes assigning a weight…to generate a weighted presentation, the weight being determined from…and aggregating the weighted presentation…with prior weighted presentations…to generate aggregated weighted presentations, each prior weighted presentation being defined by…weighted by a prior duration of exposure, the aggregated weighted presentation being compared against the guaranteed number of impressions…’; converting the first, second, third bid to a common base corresponding to eCPTU to generate a first and second eCPTU.
	This judicial exception is not integrated into a practical application. The additional elements of a client device/server/network/processor represent generic computing elements. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a client device/server/network/processor represent generic computing elements. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claim 10 is directed to a computer readable medium, thus meeting the Step 1 eligibility criterion. Claim 10 does recite the abstract idea of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG): receiving a request for a web page from a client device, ‘in response to the request, selecting an advertisement…’, ‘receiving…the event logged data’, ‘processing the logged event data to determine a duration of exposure of the advertisement…’, ‘determining a level of performance…’, ‘wherein determining…includes…’. The claim is implemented using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible. Independent claim 16 is directed to a system, thus meeting the Step 1 eligibility criterion. Claim 16 does recite the abstract idea of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG): receiving a request for a web page from a client device, ‘in response…selecting a first advertisement…’, ‘receiving…the logged event data’, ‘processing… to determine a duration of exposure of …advertisement…’, ‘determining a level of performance…’, ‘wherein determining…amount associated with the first advertisement includes…’, ‘wherein …amount associated with the second advertisement includes…’. The claim also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: ‘…weighting the presentation...by the duration of exposure…’, ‘…weighting the presentation of the second advertisement by the duration of exposure…’. The claim is implemented using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible. 
Remaining dependent claims 3-9, 11-15, 17-20 include the additional limitation of a “second” client device, which represents a generic computing element; it does not, alone or in combination with the additional elements, represent significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application. The claims further narrow the abstract ideas of their respective independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


	Claims 10-15 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. These claimed are directed towards a computer-readable medium, and in the Applicant’s Spec. the computer readable medium is described as “may be non-transitory, and may be tangible”; it may therefore represent a transitory media, which is not tangible, and represents a non-statutory forms of patentable subject matter.  In order to overcome this rejection, the Office recommends amending the claims so that they recite only tangible, non-transitory media.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 3-20.




Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

		claims do not recite a judicial exception
	Examiner respectfully disagrees. Claims 1, 3-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.                  Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include:  receiving a request for a web page/ in response to the request : receiving a first bid of a CPM payment model type for an ad slot from a first advertiser associated with an ad, receiving a second bid of a CPC payment model type for the ad slot from a second advertiser associated with a second ad, receiving a third bid of a CPA payment model type for the ad slot from a third advertiser associated with a third ad, converting the first /second/third bid to a common base corresponding to eCPTU to generate a first eCPTU corresponding to the first bid, a second eCPTU corresponding to the second bid and a third eCPTU corresponding to the third bid, wherein the common base of the first, second, third eCPTU enables comparison of the first, second, third eCPTU with increased ease; running an auction for an ad slot based on the first eCPTU, the second and third eCPTU, such that the auction is run using fine-granular user engagement time unit data not accounted for at by at least one of the CPM, CPC, CPA payment model; selecting the advertisement for presentation on the web page based on the auction/ transmitting the web page for presentation at the client device/ the web page being configured, when presented at the client device, to log event data indicative of user interaction with the web page to generate logged event data/receiving the logged event data/in response to receiving the logged data, processing the logged event data to determine a duration of exposure of the advertisement when the web page is presented/ in response to determining the duration of exposure of the ad, determining a level of performance of a guaranteed presentation amount associated with the ad/wherein determining the level of performance includes assigning a weight to the ad presentation to generate a weighted presentation, the weight being determined from the exposure duration, and aggregating the weighted presentation of the ad with prior weighted presentations of the ad to generate aggregated weighted presentations, each prior weighted presentation being defined by a prior presentation of the ad weighted by a prior exposure duration, the aggregated weighted presentations being compared against the guaranteed number of impressions to determine the level of performance of the guaranteed presentation amount/controlling online display advertising based on the level of performance. The claimed invention also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: ‘…determining the level of performance includes assigning a weight…to generate a weighted presentation, the weight being determined from…and aggregating the weighted presentation…with prior weighted presentations…to generate aggregated weighted presentations, each prior weighted presentation being defined by…weighted by a prior duration of exposure, the aggregated weighted presentation being compared against the guaranteed number of impressions…’; converting the first, second, third bid to a common base corresponding to eCPTU to generate a first and second eCPTU. Independent claim 10 is directed to a computer readable medium, thus meeting the Step 1 eligibility criterion. Claim 10 does recite the abstract idea of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG): receiving a request for a web page from a client device, ‘in response to the request, selecting an advertisement…’, ‘receiving…the event logged data’, ‘processing the logged event data to determine a duration of exposure of the advertisement…’, ‘determining a level of performance…’, ‘wherein determining…includes…’.  Independent claim 16 is directed to a system, thus meeting the Step 1 eligibility criterion. Claim 16 does recite the abstract idea of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG): receiving a request for a web page from a client device, ‘in response…selecting a first advertisement…’, ‘receiving…the logged event data’, ‘processing… to determine a duration of exposure of …advertisement…’, ‘determining a level of performance…’, ‘wherein determining…amount associated with the first advertisement includes…’, ‘wherein …amount associated with the second advertisement includes…’. The claim also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: ‘…weighting the presentation...by the duration of exposure…’, ‘…weighting the presentation of the second advertisement by the duration of exposure…’.  Remaining dependent claims 3-9, 11-15, 17-20 further narrow the abstract ideas of their respective independent claims. 

		Prong 2, Step 2A: claims integrate any alleged judicial exception into a practical application
	Examiner respectfully disagrees. The claims do not include any additional elements that reflect an improvement in the functioning of a computer or another technology/technical field; the additional elements do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. See Office Action above for the reasoned and detailed 35 USC 101 analysis.

		claims provide for a technique that is dynamic and increases the effectiveness and accuracy of determining a level of exposure of an advertisement
		claims improve the technical field of a server effectively running an auction for a single ad slot using different bids of various payment model types and/or receiving logged event data for a client device and accurately and fairly operating an online ad market
		Applicant points to the Spec, para 60, 37, 45, 69
	Determining the level of exposure of an advertisement represents a business practice/goal, not another technology/technical field; therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. Running an auction for an ad slot using different payment model type bids represents a business practice/goal, not another technology/technical field; therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field.	Applicant’s Spec., including paras 60, 37, 45, 69, further describe the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors, sales activities-, and describes the claimed invention as seeking to, when implemented, at best optimize a business practice/goal: “present disclosure relates to methods and systems for dwell time based advertising”, “by acquiring a better understanding of a given user, both website owners and advertisers can benefit by being able to provide relevant content and advertising to the user”, “present disclosure can provide improved fairness to both publishers and advertisers”, “may also draw the attention of the user to the new advertisement, thereby improving user engagement”, “a dwell-time based pricing model can more accurately reflect the true expected market value of each publisher impression, and thereby facilitate fair and effective contract pricing for both publishers and advertisers”. There is no technical evidence/technical support in the Applicant’s Spec., including paras 60, 37, 45, 69, that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field.

		Step 2B:	Ordered combination is inventive and transforms the claim
		claims are significantly more than an abstract idea
	Examiner respectfully disagrees. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a client device/server/network/processor represent generic computing elements. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  Claim 10 is implemented using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible. Claim 16 is implemented using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible. Remaining dependent claims 3-9, 11-15, 17-20 include the additional limitation of a “second” client device, which represents a generic computing element; it does not, alone or in combination with the additional elements, represent significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smallwood (20130191226) describes selecting advertisements based on received ad exposure goals and determined amount of exposure for each ad; however, it fails to teach the combination of claimed elements of the latest independent claims.
Field (20130018632) describes gathering advertisement data, including advertisement viewing data, advertisement viewing duration data; however, it fails to teach the combination of claimed elements of the latest independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
5/11/2022